— Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered March 4, 1987, which convicted defendant, upon his plea of guilty, of manslaughter in the first degree, and sentenced him to an indeterminate term of imprisonment of from 4 to 12 years, unanimously modified, as a matter of discretion and in the interest of justice, to reduce the sentence imposed to 2 to 6 years’ imprisonment, and otherwise affirmed.
The defendant, whose only prior conviction was for a nonviolent misdemeanor committed in 1978, pleaded guilty to manslaughter in the first degree. He was present in his aunt’s apartment when the decedent, her boyfriend, stabbed the aunt and murdered her son, the defendant’s cousin. The decedent then fled from the apartment with the defendant, who had grabbed a metal pipe, in pursuit. When the defendant caught up with the decedent, the decedent slashed the defendant’s arm with the murder weapon. The defendant hit the decedent at least four times, and possibly as many as 15 times, with the pipe. He then took the knife which the decedent had dropped *495and stabbed him with it, causing his death. When the police arrived, the defendant was still standing with the body of the decedent.
At the time of sentence the court described the case as "a double tragedy”. The court went on to say that it would send a letter to the Parole Board indicating that the defendant should be released "at the earliest possible time”.
Against these very unusual circumstances, and the defendant’s minimal criminal history, we find the sentence imposed to be excessive, and reduce it to a term of from 2 to 6 years’ imprisonment. Concur — Kupferman, J. P., Carro, Asch, Rosenberger and Wallach, JJ.